Citation Nr: 1735024	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral upper extremity nerve entrapment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 







INTRODUCTION

The Veteran had active service in the United States Marine Corp from January 2006 to January 2010.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2015, the Board remanded the case for additional development. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.   


REMAND

The Veteran contends that he currently has nerve entrapment of the upper extremities that is related to his active service.  He stated that in service he had pain in the hands, wrists, and elbows which developed into the now diagnosed entrapment.  

Service treatment records indicate that in December 2009, on a report of medical history, the Veteran checked "yes" to painful shoulder, elbow and wrist pain.  He reported that his hands hurt all the time but that he never reported this to medical personnel.

Post-service records include a November 2011 A VA examination.  At the time, the Veteran reported pain in the neck, wrists and elbows.  He indicated that this pain was associated with numbness and tingling in the forearms.  The Veteran denied swelling or weakness but commented that he had some tingling pain that was worse in certain positions.  The examiner noted that his complaints of tingling were worse with the use of his hands and that he had some associated moderate fatigue.  Neurological examination was negative and his grip strength was normal.  The Tinel's sign was negative over the wrists and elbows and he displayed full range of motion of the wrists, without pain.

VA outpatient treatment records dated in December 2012 include a neurological consultation.  At the time, the Veteran reported that the pain in his hands had come on gradually over the past five years.  He commented that he had numbness in the fingers that was worse on the left; this pain was worse when lying down.  Musculoskeletal examination was normal and his deep tendon reflexes were within normal limits.  Pinprick sensation to the left ulnar distribution was decreased.  Nerve conduction studies were conducted that were minimally abnormal.  The examiner noted extremely mild entrapment of the left ulnar nerve at the elbow. There was no evidence of peripheral neuropathy, carpal tunnel syndrome, or right ulnar entrapment.

The report of a November 2015 VA examination includes a sensory examination that revealed decreased left shoulder area, as well as decreased left fingers.  EMG study revealed an "abnormal" left upper extremity.  The examiner noted that this finding was the same finding in December 2012.  The examiner concluded that the Veteran was previously diagnosed with extremely minimal left ulnar entrapment at the elbow on neurological evaluation in December 2012; however, he concluded that it resolved during the November 2015 study.  

Although the November 2015 VA examiner found that the Veteran did not have any left ulnar entrapment at the elbow, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim in May 2010.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

The November 2015 VA opinion is inadequate for the purposes of adjudicating the appeal.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a medical opinion addressing the etiology of the Veteran's current left ulnar entrapment at the elbow disorder is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the examiner who rendered the November 2015 VA examination and opinion, if available.

Based on the review of the record and the examination results, the examiner should identify all bilateral upper extremity never entrapment disorders that have been present during the period of the claim.  With respect to each such disorder, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.

In rendering the opinion, the examiner should specifically address the Veteran's contention that he has experienced pain in the hands, wrists, and elbows since service.  The examiner must also comment on the service treatment records dated in December 2009.  The December 2009 report of medical history shows that the Veteran checked "yes" to painful shoulder, elbow and wrist pain.

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative need take no action until otherwise notified, but they may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




